Granger, J.
We are without jurisdiction to determine the question presented in the ease. The defendant was, hy an order of this court, permitted to present his abstract of record in type-writing. An abstract is on file, but it nowhere shows that a judgment has been entered in the case, and no appeal can be taken in a criminal case until after a judgment has been rendered. Code, section 4522. The fact is jurisdictional, and must affirmatively appear. State v. Wheeler, 65 Iowa, 619. See, also, State v. Briggs, 73 Iowa, 456. The appeal is dismissed.